UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 DWS Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2013 ITEM 1. REPORT TO STOCKHOLDERS September 30, 2013 Annual Report to Shareholders DWS Mid Cap Growth Fund Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 26 Notes to Financial Statements 35 Report of Independent Registered Public Accounting Firm 36 Information About Your Fund's Expenses 37 Tax Information 38 Advisory Agreement Board Considerations and Fee Evaluation 43 Board Members and Officers 49 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Stocks of medium-sized companies involve greater risk than securities of larger, more-established companies. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. As a result, we believe that U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Robert Kendall President, DWS Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Investment Strategy In choosing stocks, portfolio management focuses on individual security selection rather than industry selection. For its most recent fiscal year ended September 30, 2013, DWS Mid Cap Growth Fund returned 27.16%, in line with the Russell Midcap® Growth Index return of 27.54%. The past 12 months represented a robust period for mid-cap stocks, as investor appetite for equities and strong mutual fund inflows boosted market momentum. At the start of 2013, a last-minute congressional agreement to avert the "fiscal cliff" spurred a robust market rally through most of February. And despite worries regarding the effects of U.S. budget sequestration and a potential bank run in Cyprus, the "risk-on" trade was back in early March, as strong inflows to equity mutual funds contributed to the upward momentum and improved macroeconomic data lifted investor confidence. Uncertainty regarding the U.S. Federal Reserve Board's (the Fed's) potential tapering of its monthly asset purchase program gave market watchers pause during August. Investors then began to focus on the looming congressional debates regarding the fiscal budget and debt ceiling in September. Evidence continues to mount that we have likely entered a sustainable economic recovery buoyed by a strong rebound in the housing market, the emergence of U.S. energy independence, manufacturing recovery and falling budget deficit. Given this positive backdrop, stocks closed the fund's fiscal year on a very positive note and near all-time highs. "Over the coming year, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit, the benefits of greater U.S. energy independence, stability in the Eurozone and investor reallocation into equities from a historically low level will be supportive of the stock market." Positive Contributors to Fund Performance During the 12-month period ending September 30, 2013, stock selection was positive within the health care, financials and industrials sectors. Underweights to information technology and materials, along with an overweight in energy, also added to returns. The top individual security-level contributors to relative performance included Pacira Pharmaceuticals, Inc., Hanesbrands, Inc. and Western Digital Corp. Pacira, the fund's largest holding as of September 30, 2013, was up strongly on continued favorable news regarding the launch of EXPAREL, its non-opioid medicine for postsurgical pain. Shares of Hanesbrands, a consumer goods company with a portfolio of apparel brands, continued to benefit from low cotton prices and significant free cash flow, allowing the company to deleverage its balance sheet. Western Digital, which produces data storage solutions, has performed well owing to favorable industry consolidation. Negative Contributors to Fund Performance Stock selection in consumer discretionary and energy had a negative impact on performance during the period. In addition, sector allocation detracted from results, based mainly onunderweights to the consumer sectors and telecom services. The largest individual detractors from performance on a company level included Catamaran Corp., Panera Bread Co. and CF Industries Holdings, Inc. Shares of Catamaran, a pharmacy benefit manager, lost ground due to worries that the Affordable Care Act's insurance exchanges would negatively impact its business. We have reduced our position in Catamaran, but continued to hold it at the end of the period. Panera Bread, the casual dining chain, experienced weaker traffic this summer. We continued to hold Panera at the end of the period. Shares of CF Industries, one of the largest fertilizer companies in the world, declined based on falling corn and potash prices. We continued to hold CF Industries at the end of the period. Outlook and Positioning Over the coming year, we believe that continued recovery for the domestic economy, a declining U.S. budget deficit, the benefits of greater U.S. energy independence, stability in the Eurozone and investor reallocation into equities from a historically low level will be supportive of the stock market. Political turmoil has the potential to spur volatility as it has in the past, but we believe that the bull market that began four and a half years ago still has further to go. Typical factors that end a cycle, including inflation, policy tightening and excessive optimism, do not appear to be on the short-term horizon. We continue to position the fund for economic recovery and remain focused on our bottom-up stock selection process. We believe that we have positioned the portfolio to withstand an environment of elevated uncertainty by holding high-quality stocks with favorable valuations and attractive growth prospects. We are committed to remaining fully invested and to owning world-class companies with solid management, strong growth, and attractive product niches and pricing power. As market volatility diminishes, healthier balance sheets and attractive valuations should support a solid merger and acquisition cycle for mid-cap companies. Ten Largest Equity Holdings at September 30, 2013 (15.8% of Net Assets) 1. Pacira Pharmaceuticals, Inc. Development, commercialization and manufacturing of proprietary pharmaceutical products 2.3% 2. Hanesbrands, Inc. Manufactures men's, women's and children's clothing 1.6% 3. Polaris Industries, Inc. Designs, engineers and manufactures snowmobiles, ATVs and motorcycles 1.6% 4. Ulta Salon, Cosmetics & Fragrance, Inc. Sells cosmetics, fragrances, skin and hair care products and accessories 1.5% 5. Verisk Analytics, Inc. Provides actuarial and underwriting data to U.S. property and casualty, and insurance risks 1.5% 6. Portfolio Recovery Associates, Inc. Provides outsourced receivables management 1.5% 7. Kansas City Southern Transportation holding company with railroad investments in the U.S., Mexico and Panama 1.5% 8. Jarden Corp. Provider of niche consumer products used in home preservation 1.5% 9. Ocwen Financial Corp. Diversified financial services holding company 1.4% 10. United Rentals, Inc. Operates a network of equipment rental companies 1.4% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 49 for contact information. Portfolio Management Team Joseph Axtell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. — Joined Deutsche Asset & Wealth Management in 2001 with 16 years of industry experience; previously, he served as a European Equities Portfolio Manager at Scudder Investments (which was later acquired by Deutsche Bank). Prior to joining, he worked as a Senior Analyst for International Equities at Merrill Lynch Asset Managers, as an International Research Analyst at PCM International and in various investment positions at Prudential Capital Corporation, Prudential-Bache Capital Funding and Prudential Equity Management Associates. — Portfolio Manager for Global Small Cap and US Small and Mid Cap Equity: New York. — BS, Carlson School of Management, University of Minnesota; CFA Charterholder. Rafaelina M. Lee, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. — Joined Deutsche Asset & Wealth Management in 1999 with 15 years of industry experience; previously, she served as a Senior Research Analyst. Prior to joining, she worked as a Latin America Market Strategist at J.P. Morgan Securities. Previously, she was an Equity Strategist at UBS Securities and a Research Analyst in the Portfolio Strategy Group at Goldman Sachs. Her research has been referenced by Harvard University, Duke University, The World Bank, AIMR/CFA publications and in several global finance textbooks. — Portfolio Manager for US Small and Mid Cap Equity: New York. — BA in Mathematical Statistics, Columbia University; MBA in Finance, Stern School of Business, New York University; Deutsche Bank Ambassador and member of the DB Philanthropy Committee since 2011. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Russell Midcap Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. The Russell 1000 Index is an unmanaged price-only index of the 1,000 largest-capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. Risk-on (and risk-off) trades refer to the global investment settings and economic patterns under which price behavior responds to, and is driven by, changes in investor risk tolerance. The risk-on risk-off theory states that during periods when risk is perceived to be low, investors tend to invest in higher-risk investments, and when risk is perceived to be high, investors tend to gravitate toward lower-risk investments. Overweight means that a fund holds a higher weighting in a given sector or stock compared with its benchmark index. Underweight means that a fund holds a lower weighting in a given sector or stock. The Eurozone represents the European Union countries that have adopted the euro as their national currency. Performance Summary September 30, 2013 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell Midcap® Growth Index† % % % Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell Midcap® Growth Index† % % % Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell Midcap® Growth Index† % % % Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell Midcap® Growth Index† % % % Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 9/30/13 No Sales Charges % % % Russell Midcap® Growth Index† % % % Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.31%, 2.18%, 2.13%, 1.03% and 0.95% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class S shares for the period prior to its inception on February 1, 2005 are derived from the historical performance of Investment Class shares of DWS Mid Cap Growth Fund during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. On October 20, 2006, Investment Class shares were converted into Class S shares. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † Russell Midcap® Growth Index is an unmanaged capitalization-weighted index of medium and medium/small companies in the Russell 1000® Index chosen for their growth orientation. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class S Institutional Class Net Asset Value 9/30/13 $ 9/30/12 $ Investment Portfolio as of September 30, 2013 Shares Value ($) Common Stocks 97.3% Consumer Discretionary 24.0% Auto Components 1.8% BorgWarner, Inc. (a) Tenneco, Inc.* Hotels, Restaurants & Leisure 1.9% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* Household Durables 4.6% Jarden Corp.* Newell Rubbermaid, Inc. (a) Toll Brothers, Inc.* (a) Whirlpool Corp. Leisure Equipment & Products 1.6% Polaris Industries, Inc. (a) Media 1.2% Cinemark Holdings, Inc. Multiline Retail 1.1% Family Dollar Stores, Inc. (a) Specialty Retail 8.2% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* (a) Children's Place Retail Stores, Inc.* (a) DSW, Inc. "A" PetSmart, Inc. (a) Ross Stores, Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* Urban Outfitters, Inc.* Textiles, Apparel & Luxury Goods 3.6% Carter's, Inc. Deckers Outdoor Corp.* (a) Hanesbrands, Inc. Consumer Staples 4.8% Food & Staples Retailing 0.9% The Fresh Market, Inc.* (a) Food Products 2.8% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. Household Products 1.1% Church & Dwight Co., Inc. Energy 7.6% Energy Equipment & Services 3.8% Cameron International Corp.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* FMC Technologies, Inc.* (a) Oil States International, Inc.* Oil, Gas & Consumable Fuels 3.8% Cabot Oil & Gas Corp. Oasis Petroleum, Inc.* (a) Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Financials 8.6% Capital Markets 2.9% Affiliated Managers Group, Inc.* Lazard Ltd. "A" (a) Oaktree Capital Group LLC Commercial Banks 1.2% Signature Bank* (a) Consumer Finance 1.5% Portfolio Recovery Associates, Inc.* (a) Insurance 0.5% W.R. Berkley Corp. (a) Real Estate Management & Development 1.0% CBRE Group, Inc. "A"* Thrifts & Mortgage Finance 1.5% Ocwen Financial Corp.* (a) Health Care 16.0% Biotechnology 3.8% Alexion Pharmaceuticals, Inc.* Alkermes PLC* Cubist Pharmaceuticals, Inc.* (a) Pharmacyclics, Inc.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies 2.7% CareFusion Corp.* St. Jude Medical, Inc. Thoratec Corp.* Health Care Providers & Services 5.1% AmerisourceBergen Corp. (a) Catamaran Corp.* (a) Centene Corp.* (a) HCA Holdings, Inc. Humana, Inc. (a) Life Sciences Tools & Services 1.0% Agilent Technologies, Inc. Pharmaceuticals 3.4% Actavis, Inc.* (a) Pacira Pharmaceuticals, Inc.* (a) Industrials 14.7% Aerospace & Defense 1.3% BE Aerospace, Inc.* Airlines 1.4% Delta Air Lines, Inc. Building Products 1.0% Fortune Brands Home & Security, Inc. (a) Electrical Equipment 1.3% Rockwell Automation, Inc. Machinery 3.9% Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Valmont Industries, Inc. (a) WABCO Holdings, Inc.* Professional Services 2.9% IHS, Inc. "A"* Verisk Analytics, Inc. "A"* Road & Rail 1.5% Kansas City Southern Trading Companies & Distributors 1.4% United Rentals, Inc.* (a) Information Technology 14.9% Communications Equipment 0.9% Harris Corp. Computers & Peripherals 1.4% Western Digital Corp. Internet Software & Services 1.5% IAC/InterActiveCorp. LinkedIn Corp. "A"* IT Services 1.0% VeriFone Systems, Inc.* Semiconductors & Semiconductor Equipment 5.3% Applied Materials, Inc. ARM Holdings PLC (ADR) (a) Avago Technologies Ltd. Cree, Inc.* (a) Lam Research Corp.* Xilinx, Inc. Software 4.8% Concur Technologies, Inc.* (a) FireEye, Inc.* (a) MICROS Systems, Inc.* (a) Red Hat, Inc.* Salesforce.com, Inc.* (a) ServiceNow, Inc.* (a) Ultimate Software Group, Inc.* Materials 5.5% Chemicals 4.1% Albemarle Corp. (a) CF Industries Holdings, Inc. (a) PPG Industries, Inc. Westlake Chemical Corp. (a) Containers & Packaging 1.0% Crown Holdings, Inc.* Metals & Mining 0.4% Allegheny Technologies, Inc. (a) Telecommunication Services 1.2% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $253,196,136) Exchange-Traded Fund 0.6% SPDR S&P Biotech (a) (Cost $1,577,619) Securities Lending Collateral 31.7% Daily Assets Fund Institutional, 0.09% (b) (c) (Cost $117,094,521) Cash Equivalents 2.0% Central Cash Management Fund, 0.05% (b) (Cost $7,156,992) % of Net Assets Value ($) Total Investment Portfolio (Cost $379,025,268)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security † The cost for federal income tax purposes was $379,240,347. At September 30, 2013, net unrealized appreciation for all securities based on tax cost was $106,551,518. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $109,819,973 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,268,455. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at September 30, 2013 amounted to $114,487,508, which is 31.0% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
